3W-/S
                               ELECTRONIC RECORD




COA#       12-13-00363-CR                        OFFENSE:        71.02


           Cody Lamont Blaylock v. The State
STYLE:     ofTexas                               COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    114th District Court


DATE: 3/4/2015                    Publish: NO    TC CASE #:      114-1070-10




                        IN THE COURT OF CRIMINAL APPEALS


          Cody Lamont Blaylock v. The State
STYLE:    ofTexas                                     CCA#:             2W-is
         PRO     SE                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         C-efuie/                                     JUDGE:

DATE: (Tdh '2% QG/*'                                  SIGNED:                           PC:

JUDGE:    /^-                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD